Citation Nr: 1135108	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  08-35 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for postoperative lumbar spondylosis with scar.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 2002 to November 2007.  

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2008 rating decision in which the RO awarded service connection and assigned an initial 10 percent rating for postoperative lumbar spondylosis with scar, effective November 18, 2007.  In June 2008, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in October 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2009.
 
Because the appeal involves disagreement with the initial rating assigned following the grant of service connection for postoperative lumbar spondylosis with scar, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

In July 2010, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development.  After accomplishing the requested action, the AMC continued to deny the claim for an initial rating in excess of 10 percent for postoperative lumbar spondylosis with scar (as reflected in a July 2011 supplemental SOC (SSOC)), and returned the matter to the Board for further appellate consideration.

For the reasons expressed below, the matter on appeal is being remanded to the RO. VA will notify the appellant when further action, on his part, is required.


REMAND

On a statement dated in December 2008, the Veteran indicated that he desired a Board hearing at the RO (Travel Board Hearing).  The record reflects that the Veteran was scheduled for a Board hearing at the RO in Muskogee, Oklahoma, in June 2010, but failed to appear.  

In a later statement stamped received at the RO the day before the schedule hearing in June 2010, the Veteran indicated that he had moved Austin, Texas, and could not attend the hearing.  He requested that that he be contacted to reschedule a hearing in Texas, if possible.  The most recent address of record reflects that the Veteran currently lives in Texas.

Pursuant to 38 C.F.R. § 20.700 (2010), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  Since the RO schedules Travel Board hearings, and good cause for the Veteran's failure to report for the previously scheduled hearing having been shown (see 38 C.F.R. § 20.704(c) (2010)), a remand of this matter to the RO is warranted.  As the RO in Waco, Texas, appears to service Veterans in Austin, Texas, a transfer of the claims file to that RO for scheduling of the requested Board hearing is in order.

Accordingly, this matter is hereby REMANDED to the RO for the following action:

1. The RO should transfer the claims file to
RO in Waco, Texas.

2. The Waco RO should schedule the Veteran for a
Travel Board hearing at the earliest available opportunity.  The RO should notify the Veteran and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2010).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).


